PER CURIAM.
Appellant appeals a final summary judgment entered against it in a suit arising out of a written contract.
The able trial judge, after taking voluminous testimony, ruled that the contract was not ambiguous and therefore refused to consider the parol evidence.
We hold that the contract itself was ambiguous in its terms and upon considering the parol evidence genuine issues of material fact as to the correct interpretation of the language of the contract were created. This being the case, it was error to enter a final summary judgment.
Reversed and remanded.
PIERCE, C. J., and HOBSON, J., concur.
McNULTY, J., dissents with opinion.